Name: Commission Regulation (EEC) No 3796/87 of 17 December 1987 amending Regulation (EEC) No 4110/86 fixing, for the 1987 fishing year, the overall foreseeable level of imports for the products subject to the supplementary trade mechanism in the fisheries sector
 Type: Regulation
 Subject Matter: management;  trade policy;  trade
 Date Published: nan

 No L 356/40 Official Journal of the European Communities 18 . 12. 87 COMMISSION REGULATION (EEC) No 3796/87 of 17 December 1987 amending Regulation (EEC) No 4110/86 fixing, for the 1987 fishing year, the overall foreseeable level of imports for the products subject to the supplementary trade mechanism in the fisheries sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain , and Portugal and in particular Article 174 thereof, Whereas Commission Regulation (EEC) No 4110/86 of 23 December 1986 fixing, for the 1987 fishing year, the overall foreseeable level of imports for the products subject to the supplementary trade mechanism in the fisheries sector (') has fixed for certain fishery products the overall foreseeable level of imports for the 1987 fishing year ; whereas this foreseeable level includes , for each product in question , an annual quota of imports from third countries fixed for the fishery year 1987 by Commission Regulation (EEC) No 4109/86 (2) ; Whereas, as regards Spain , the quota for venus clams, fresh or chilled, has been increased by 267 tonnes by Commission Regulation (EEC) No 3795/87 (3) ; whereas as it is appropriate consequently to adapt for this Member State the overall foreseeable level of imports of the product in question to be found in Regulation (EEC) No 4110/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 In the table in part A of the Annex to Regulation (EEC) No 4110/86 for the level of imports of venus clams, fresh or chilled, falling within Common Customs Tariff subheading 03.03 B IV b) ex 2, '33 685' is replaced by '33 952'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1987 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 379, 31 . 12 . 1986 , p. 30 . 0 OJ No L 379, 31 . 12 . 1986 , p. 28 . (3) See page 39 of this Official Journal .